        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 1 of 32



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

      CHESAPEAKE BAY FOUNDATION,
      et al.,                                         1:20-cv-2529 (CJN)

              Plaintiffs,

      v.

      ENVIRONMENTAL PROTECTION
      AGENCY, et al.

              Defendants.



      STATE OF MARYLAND, et al.,
                                                      1:20-cv-2530 (CJN)
              Plaintiffs,

      v.

      ANDREW R. WHEELER, et al.

              Defendants.


   DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FOR
        LACK OF JURISDICTION AND FAILURE TO STATE A CLAIM

       The Chesapeake Bay (or “Bay”) is an exceptional natural resource that occupies a unique

space in national clean water policy. Since 1983, the states in the Chesapeake Bay watershed and

the federal government have, through a series of interstate compacts known as the Chesapeake

Bay Agreements, joined together to study, plan, and implement pollutant-reduction measures to

restore the Bay. Together, these states and EPA form the “Bay Partnership.” In service of that

partnership, the Clean Water Act (“CWA”) directs EPA, “in coordination with other members of




                                                1
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 2 of 32



the Chesapeake Executive Council,” 1 to “ensure that management plans are developed and

implementation is begun by signatories to the Chesapeake Bay Agreement to achieve and

maintain” the goals of the Bay restoration program. 33 U.S.C. § 1267(g).

       Unhappy with Pennsylvania and New York’s progress in meeting the Bay Partnership’s

water quality goals, Plaintiffs in each of the above-captioned cases point the finger at EPA.

Specifically, Plaintiffs allege that EPA’s recent evaluation of New York and Pennsylvania’s

Chesapeake Bay pollutant-reduction plans, called Watershed Implementation Plans (“WIPs”),

did not take action to correct the plans or otherwise to achieve the needed pollutant reductions.

See Chesapeake Bay Foundation et al. (“CBF”) Compl. ¶¶ 32, 96; State of Maryland et al.

(“States”) Compl. ¶¶ 49, 52. Plaintiffs contend that EPA’s failure to take those actions

constituted EPA’s de facto “approval” of the deficient plans, which they allege violates the CWA

and the Administrative Procedure Act (“APA”). States Compl. ¶¶ 53, 85–90, 91–96; accord CBF

Compl. ¶¶ 119, 99–115, 116–23.

       Plaintiffs’ claims fail for lack of jurisdiction and for failure to state a claim. First,

Plaintiffs’ claim that CWA section 117(g) imposes a nondiscretionary duty “to require

Pennsylvania and New York to develop and implement Phase III WIPs that meet the goals of the

Bay Agreement,” States Compl. ¶ 90; accord CBF Compl. ¶ 115, does not meet the two

prerequisites for a nondiscretionary duty actionable under the CWA’s citizen suit provision: (1)

section 117(g) does not impose a date-certain deadline for taking the alleged nondiscretionary

action; and (2) the alleged duty is not a discrete, mandamus-like duty about which EPA has no

discretion. Absent a nondiscretionary duty, the CWA citizen-suit provision’s waiver of sovereign



1The Chesapeake Executive Council consists of the signatories of the Chesapeake Bay
Agreement. 33 U.S.C. § 1267(a)(5).


                                                   2
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 3 of 32



immunity does not apply and the Court lacks jurisdiction over that claim. Second, with respect to

Plaintiffs’ APA claims, EPA’s evaluations of New York and Pennsylvania’s Phase III WIPs—

which provided the agency’s assessment of the states’ plans and suggestions for how they could

address shortcomings—are not final agency actions subject to judicial review. EPA’s evaluation

of the states’ planning documents are informational only, not intended in purpose or effect to be

final agency actions; EPA has no authority or obligation to “approve” the states’ WIPs under the

Clean Water Act.

       For these reasons, as explained further below, the Court should dismiss the complaints. 2

I.     BACKGROUND

       A. Legal Background

               1. The Clean Water Act

       Congress enacted the CWA “to restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The CWA “anticipates a

partnership between the States and the Federal Government, animated by a shared objective” to

restore and maintain the Nation’s waters. Arkansas v. Oklahoma, 503 U.S. 91, 101 (1992). To

assure water quality protection, the CWA identifies a number of specific requirements for EPA

to perform, as well as other discretionary tools including awarding and conditioning federal

grants to the states and entering into geographic federal-state partnerships such as the

Chesapeake Bay Agreement.




2 Because EPA contends there are jurisdictional and other deficiencies on the face of the
complaints that warrant dismissal, including the absence of a “final agency action” judicially
reviewable under the Administrative Procedure Act, it has moved for the Court to suspend the
requirement that it file the certified index to the administrative record concurrently with this
dispositive motion. See Local Rule 7(n)(1); see EPA Motion to Suspend Deadline to File
Certified Index to Administrative Record (1-20-cv-2529 Dkt. 15), (1-20-cv-2520 Dkt. 17).

                                                 3
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 4 of 32



       CWA section 303, 33 U.S.C. § 1313, embodies the “shared authority” approach. First, the

CWA requires each state to adopt water quality standards to protect the public health and

welfare, enhance water quality, and otherwise serve the purposes of the CWA. 33 U.S.C.

§ 1313(a)–(c); see Friends of the Earth v. EPA, 333 F.3d 184, 186 (D.C. Cir. 2003). Water

quality standards, which amount to a description of the desired condition of a waterway, set out

“designated uses” for the waters, water quality criteria, and antidegradation requirements. 33

U.S.C. § 1313(c)(2)(A); 40 C.F.R. Part 131. States must review and, as appropriate, modify or

adopt new water quality standards at least every three years. 33 U.S.C. § 1313(c)(1). EPA must

review and either approve or disapprove state-adopted new or revised water quality standards. Id.

§ 1313(c)(3). If a state does not set water quality standards—or if EPA determines that a state’s

standards do not meet the requirements of the Act—EPA promulgates the water quality

standards for the state. Id. § 1313(b), (c)(3)–(4).

       The CWA also requires states to identify certain waterbodies impaired by pollutants that

are not meeting applicable water quality standards. Id. § 1313(d)(1)(A). As with water quality

standards, EPA must either approve a state’s list of impaired waters or, if it disapproves,

establish a list of impaired waters for the state. Id. § 1313(d)(2). States are generally required to

establish a “total maximum daily load” or “TMDL” for the waters for which the state listed as

impaired. Id. § 1313(d)(1)(C). A TMDL identifies the maximum amount of a pollutant that can

be added to a waterbody from all sources and still attain applicable water quality standards. Id.;

40 C.F.R. § 130.7(c)(1). As with water quality standards and impaired waters lists, EPA must

either approve a state’s TMDL or, if it disapproves, establish a TMDL for that impaired

waterbody. 33 U.S.C. § 1313(d)(2).




                                                      4
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 5 of 32



       TMDLs themselves have no self-executing regulatory force. Anacostia Riverkeeper, Inc.

v. Wheeler, 404 F. Supp. 3d 160, 165 (D.D.C. 2019). Instead, a TMDL is an “informational

tool[] that allow[s] the states to proceed from the identification of waters requiring additional

planning to the required plans.” Pronsolino v. Nastri, 291 F.3d 1123, 1129 (9th Cir. 2002);

accord Anacostia Riverkeeper, Inc. v. Jackson, 798 F. Supp. 2d 210, 216 (D.D.C. 2011). States

can develop implementation plans that identify how pollutant sources or categories of sources

can collectively reduce pollutant discharges to meet the TMDL, but the CWA does not require

them to do so. See, e.g., Am. Farm Bureau Fed’n v. EPA, 984 F. Supp. 2d 289, 297–98 (M.D. Pa.

2013), aff’d, 792 F.3d 281 (3d Cir. 2015) (“[Mechanisms to implement a TMDL] are available

under other provisions of the CWA, as well as the Clean Air Act, state laws, federal and state

regulations, and local ordinances.”). A TMDL, at its heart, simply helps states identify where

pollution-reduction measures are needed within the context of a larger plan—a function that is

particularly helpful for large and complex watersheds. In 2010, EPA, at the request with the

agreement of the Bay states, issued a TMDL establishing maximum loads of nitrogen,

phosphorus, and sediment for certain Chesapeake Bay waterways. See supra Part I.A.2.c.

               2. Chesapeake Bay’s Unique Legal Framework

                   a. The Bay Agreements and CWA Section 117

       The Chesapeake Bay (or “Bay”) is an exceptional natural resource that occupies a unique

space in national clean water policy. Since 1983, the states in the Chesapeake Bay watershed and

the federal government have, through a series of interstate compacts known as the Chesapeake

Bay Agreements and a structure known as the Chesapeake Bay Program partnership, joined

together to study, plan, and implement pollutant reduction measures to restore the Bay. States

Compl. ¶ 24; CBF Compl. ¶¶ 52-53. The most recent compact is the 2014 Chesapeake Bay



                                                  5
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 6 of 32



Watershed Agreement,3 signed by the seven Chesapeake Bay states (Virginia, Maryland,

Delaware, West Virginia, Pennsylvania, New York, and the District of Columbia 4), the

Chesapeake Bay Commission,5 and EPA on behalf of the federal government. See Chesapeake

Bay Watershed Agreement (Ex. A) at 3.

       The 2014 Bay Agreement states the parties’ goal to “[r]educe pollutants to achieve the

water quality necessary to support the aquatic living resources of the Bay and its tributaries and

protect human health.” Id. at 9. Specifically, the Agreement states the parties’ goal to, “[b]y

2025, have all practices and controls installed to achieve the Bay’s dissolved oxygen, water

clarity/submerged aquatic vegetation and chlorophyll a standards as articulated in the

Chesapeake Bay TMDL document.” Id. at 7.

       Congress first ratified the Chesapeake Bay Program in the Water Quality Act of 1987.

CBF Compl. ¶ 55 (citing Pub. L. No. 100-4, § 103, 101 Stat. 10 (1987) (codified at 33 U.S.C.

§ 1267)); see also States Compl. ¶ 25. That Act added section 117 to the CWA, authorizing and



3Because the 2014 Chesapeake Bay Watershed Agreement is referred to in Plaintiffs’
complaints and is central to their claims, the Court may consider it as part of a motion to dismiss.
States Compl. ¶ 28; CBF Compl. ¶ 5; see Marshall v. Honeywell Technology Solutions, Inc., 536
F. Supp. 2d 59, 65 (D.D.C. 2008) (“[W]here a document is referred to in the complaint and is
central to the plaintiff’s claim, such a document attached to the motion papers may be considered
without converting the motion [to dismiss] to one for summary judgment.” (internal quotation
and citation omitted)). For the same reason, the Court may consider the Chesapeake Bay TMDL,
see, e.g., States Compl. ¶¶ 29–32; CBF Compl. ¶ 73, and EPA’s evaluations of Pennsylvania’s
and New York’s Phase III WIPs, see CBF Compl. ¶ 90
4The District of Columbia is considered a “state” for purposes of the Clean Water Act. 33
U.S.C. § 1362(3).
5 The Chesapeake Bay Commission is a tri-state legislative body formed in the early 1980s by
the states of Maryland, Pennsylvania, and Virginia to coordinate interstate programs to protect
the Chesapeake Bay. Chesapeake Bay Foundation et al. (“CBF”) Compl. ¶ 48. The Commission
comprises, from each state: five legislators, three citizens, and one natural resource cabinet
secretary. Id. ¶ 49.


                                                 6
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 7 of 32



funding the EPA’s Chesapeake Bay Program Office and providing grants to facilitate Bay states’

pollutant-reduction measures. See Pub. L. No. 100-4, § 103, 101 Stat. 10 (1987) (codified at 33

U.S.C. § 1267). Under section 117, EPA coordinates with the Bay states and offers technical

support for the Bay partnership’s monitoring, analysis and restoration goals.

       In November 2000, Congress further amended the CWA to add subsection 117(g), which

directs EPA, “in coordination with other members of the Chesapeake Executive Council,” to

“ensure that management plans are developed and implementation is begun by signatories to the

Chesapeake Bay Agreement to achieve and maintain,” among other things, “the nutrient goals of

the Chesapeake Bay Agreement.” 33 U.S.C. § 1267(g). As evidenced in the amendment’s

legislative history, Congress intended EPA to use the grants previously authorized under section

117 to implement its new subsection (g) responsibilities. H. Rep. 106-550, House Report of the

House Committee on Transportation and Infrastructure on the Chesapeake Bay Restoration Act

of 1999 (Mar. 29, 2000) (“The Committee expects EPA to meet the requirements of [paragraph

(g)] through the award of implementation grants under subsection (e).”).

                   b. The Bay Partnership’s Accountability Framework

       As outlined above, EPA has been working collaboratively with the Bay states and the

broader Bay Program for decades to restore the Chesapeake Bay. In the late 2000s, in

collaboration with the Bay Agreement states, EPA developed an “accountability framework” to

guide the group’s collective restoration efforts. This framework is a mechanism for Bay

partnership members to provide accountability to EPA, each other, and the public for meeting the

goals of the Bay Agreement. See Chesapeake Bay Total Maximum Daily Load for Nitrogen,

Phosphorus and Sediment (“Bay TMDL”) at 7-1 (Dec. 29, 2010) (Ex. B). The accountability

framework has four elements: state WIPs, state and federal two-year milestones to demonstrate



                                                7
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 8 of 32



restoration progress, EPA’s tracking and assessment of restoration progress, and the potential for

specific federal actions if states do not meet their commitments. Bay TMDL at 7-5. Under the

framework, the Bay states agreed to a target date of 2025 to have all necessary pollutant-control

measures in place to meet the Bay’s water quality standards, as well as interim “mid-point

assessments” to assess progress. See Bay TMDL at 1-9.

       WIPs are essentially a roadmap for how each Bay state will achieve the needed pollutant

reductions to meet water quality standards. Id. at 7-6. The states’ WIPs identify a schedule for

accomplishing nutrient and sediment load reductions and identify programs and actions to

achieve these reductions, such as adopting new regulatory authorities, improving compliance

with existing regulations, securing additional resources for cost-share programs, and issuing

pollutant-discharge permits with more stringent effluent limits. See id. The Bay states were to

develop WIPs in three phases, with each phase refinining the actions and controls implemented

to achieve applicable water quality standards. Id. at 7-7. EPA considers WIPs as planning tools

that are not themselves enforceable, at least under federal law.

       As part of EPA’s role in the accountability framework, EPA reviews and evaluates each

state’s WIP to determine whether it sets out sufficient commitments to meet the Agreement’s

2025 goals and whether there is an adequate level of confidence that the state will achieve those

commitments. EPA provides each state (as well as the public) with an assessment of the WIP,

but EPA does not approve or disapprove the WIP. See Bay TMDL, 1-15, 1-16 (1.4.1), 7-5 (7.2).

EPA’s evaluations are not required by statute or regulation.

       Similar to WIPs, under the accountability framework each state develops two-year

milestones to explain how it intends to implement its WIP over a specific two-year period. And




                                                 8
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 9 of 32



as it does with WIPs, EPA reviews and evaluates the two-year milestones and provides an

assessment, but does not approve or disapprove the two-year milestones.

       The accountability framework also envisions that EPA may take certain discretionary

“federal actions” if EPA determines that a state’s WIP does not achieve the Bay Partnership’s

goals or does not provide sufficient confidence that the state will be able to achieve those goals.

EPA has identified a number of potential federal actions—sometimes called “backstops”—that it

may, in its discretion, take. See, e.g., Bay TMDL at 7-2, 7-11–7-12. Since 2010, EPA has

exercised that discretion to take many federal actions including objecting to NPDES permits;

providing technical assistance to the states; and conditioning, withholding and/or redirecting

grant funds to address weaknesses in a state’s implementation of its WIP or milestones.

                   c. The Bay TMDL

       In 2010, EPA established the Bay TMDL, which set the maximum amount or loads of

nitrogen, phosphorus, and sediment that the 92 segments of the tidal Bay can assimilate and still

meet the applicable water quality standards. See generally Bay TMDL at 1-4. The TMDL

discusses the Partnership’s target dates, including an interim mid-point assessment that 60% of

states’ proposed actions were expected to be complete by 2017, with all pollutant-control

measures in place by 2025. States Compl. ¶¶ 31–32; CBF Compl. ¶¶ 3, 5.

       When EPA establishes or approves a TMDL, it determines, in certain circumstances,

whether there is “reasonable assurance” that the relevant water quality standards will be

achieved. 33 U.S.C. § 1313(d); see Bay TMDL at 7-1; see also American Farm Bureau, 792

F.3d at 300–01. For the Bay TMDL’s reasonable assurance determination, EPA relied in large

part on the Bay Partnership’s “accountability framework” and the states’ commitment to




                                                 9
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 10 of 32



implement the TMDL’s allocations through the three phases of WIPs envisioned under that

framework. See Bay TMDL at 7-1 & Section 8.

       B. Procedural Background

               1. Submission of Phase III WIPs

       In 2019, the Bay states—including Pennsylvania and New York—submitted their Phase

III WIPs to EPA. See States Compl. ¶ 49; CBF Compl. ¶ 89.

       In December 2019, EPA issued its evaluations of Pennsylvania and New York’s Phase III

WIPs. See CBF Compl. ¶ 90 (citing EPA Eval. of PA Phase III WIP, (Ex. C) & EPA Eval. of

NY Phase III WIP, (Ex. D) [hereinafter, jointly referred to as the “EPA Evaluations”]). The

evaluations noted that “EPA does not approve or disapprove a WIP, EPA provides the [WIP]

assessment for the benefit of the [Chesapeake Bay Program] jurisdictions, and, as appropriate,

may provide additional recommendations for strengthening the WIP or its components.” See

EPA Evaluations.

       In its Evaluations, EPA found that the respective Phase III WIPs met expectations in

some areas and fell short in others. See EPA Evaluations. To remedy the deficiencies, EPA’s

evaluations recommended enhancements that the states could undertake to ensure their pollutant-

reduction goals would be reached. See EPA Evaluations.

               2. Phase III WIP Revisions

       After receiving EPA’s evaluation of their final Phase III WIPs, both New York and

Pennsylvania have signaled their intention to revise their Phase III WIPs to meet the Bay

Agreement’s 2025 pollutant-reduction goals. In its 2020–2021 two-year milestone report,

Pennsylvania committed to complete the “County Action Plans” (“CAPs”) necessary to meet its

pollutant-reduction commitments and to amend its Phase III WIP by December 2021. See EPA



                                               10
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 11 of 32



Evaluation of PA 2018–2019 and 2020–2021 Milestones (Dec. 19, 2019) (Ex. E); see PA Phase

III WIP at 14 (Ex. F). EPA found that this commitment would strengthen Pennsylvania’s ability

to meet the 2025 targets. Id.

       New York provided EPA with a draft of an amended Phase III WIP in October 2020, and

has since revised that draft. See NY Amended Phase III WIP (Nov. 2020) (Ex. G); see also Decl.

of Lauren A. Townley at ¶ 8 (Dkt. 15-1). 6 New York represents that its “amended Phase III WIP

fully meets the 2025 targets for nitrogen, phosphorus, and sediment as agreed upon by the

Chesapeake Bay Program Partnership.” Id. at 6. EPA is currently evaluating New York’s draft,

amended Phase III WIP. See EPA, Key Developments in the Chesapeake Bay Watershed,

available at https://www.epa.gov/chesapeake-bay-tmdl/key-developments-chesapeake-bay-

watershed.

               3. Plaintiffs’ Lawsuits

       On September 9, 2020, Maryland, Virginia, Delaware, and the District of Columbia

(State Plaintiffs) filed this action challenging EPA’s handling of Pennsylvania and New York’s

Phase III WIPs. See generally States Compl. State Plaintiffs claim EPA, its Administrator, and

EPA Region 3’s Regional Administrator and its administrators failed to abide by their statutory

obligations under the CWA, 33 U.S.C. § 1267(g)(1)(A), and the Administrative Procedure Act




6 EPA requests that the Court take judicial notice of EPA’s Evaluation of Pennsylvania’s 2018–
2019 and 2020–2021 Milestones, Pennsylvania’s Phase III WIP, and New York’s draft amended
Phase III WIP, and EPA’s Key Developments in the Chesapeake Bay Watershed webpage. In
adjudicating a 12(b)(6) motion, the Court may consider “matters about which the Court may take
judicial notice.” Gustave–Schmidt v. Chao, 226 F. Supp.2d 191, 196 (D.D.C. 2002). Courts may
take judicial notice of “government documents available from reliable sources.” Hamilton v.
Paulson, 542 F. Supp. 2d 37, 52 n.15 (D.D.C. 2008) (taking judicial notice of a document from
the website of the United States Office of Personnel Management), rev’d on other grounds sub.
nom. Hamilton v. Geithner, 666 F.3d 1344 (D.C. Cir. 2012). The three documents at issue are
government documents available from reliable sources.

                                               11
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 12 of 32



(“APA”), 5 U.S.C. §§ 551 et seq., as well as the Chesapeake Bay Agreements. Id. On that same

day, the Chesapeake Bay Foundation, Inc.; the Maryland Watermen’s Association, Inc.; Anne

Arundel County, Maryland; Robert Whitescarver; and Jeanne Hoffman (CBF Plaintiffs) filed an

action alleging similar claims and supporting facts. See CBF Compl. The parties have jointly

moved to consolidate these two actions. (Dkt. 14).

II.    STANDARD OF REVIEW

       Rule 12(b)(1) of the Federal Rules of Civil Procedure provides for dismissal of an action

for lack of jurisdiction. “Under Rule 12(b)(1), the plaintiff bears the burden of establishing that

the court has jurisdiction.” Sheppard v. United States, 640 F. Supp. 2d 29, 33 (D.D.C. 2009).

“‘Sovereign immunity is jurisdictional in nature,’ so a claim barred by sovereign immunity lacks

subject matter jurisdiction and may be dismissed under a 12(b)(1) motion.” Scruggs v. Bureau of

Engraving & Printing, 200 F. Supp. 3d 78, 82 (D.D.C. 2016) (quoting FDIC v. Meyer, 510 U.S.

471, 475 (1994)).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of an action

for failure to state a claim upon which relief can be granted. A motion under Rule 12(b)(6)

“challenges the adequacy of a complaint on its face, testing whether a plaintiff has properly

stated a claim.” Davis v. Sarles, 134 F. Supp. 3d 223, 226 (D.D.C. 2015). In making its

determination on a 12(b)(6) motion, the Court may “consider the facts alleged in the complaint,

documents attached as exhibits or incorporated by reference in the complaint, and matters about

which the Court may take judicial notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002) (citation omitted). The Court may also consider “documents ‘upon which the

plaintiff’s complaint necessarily relies’ even if the document is produced not by the plaintiff in

the complaint but by the defendant in a motion to dismiss.” See Hinton v. Corr. Corp. of Am.,



                                                 12
          Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 13 of 32



624 F. Supp. 2d 45, 46 (D.D.C. 2009) (quoting Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir.

1998)).

III.      ARGUMENT

          A. Count I should be dismissed because CWA section 117(g) contains no
             nondiscretionary duty.

          Plaintiffs allege that the Court has jurisdiction pursuant to the CWA citizen-suit

provision, 33 U.S.C. § 1365(a)(2). States Compl. ¶ 1; CBF Compl. ¶¶ 10, 103, 114. The CWA

waives sovereign immunity for citizen suits against EPA “where there is alleged a failure . . . to

perform any act or duty under this chapter which is not discretionary” with the Agency. 33

U.S.C. § 1365(a)(2) (emphasis added). As with any waiver of sovereign immunity, this provision

must be strictly construed and cannot be enlarged beyond its express terms. United States v.

Nordic Village, Inc., 503 U.S. 30, 34 (1992); see also Lane v. Pena, 518 U.S. 187, 192 (1996)

(waiver of sovereign immunity must be expressed “unequivocally . . . in statutory text”);

Conservation Law Found., Inc. v. Pruitt, 881 F.3d 24, 28 (1st Cir. 2018) (“Because [the citizen-

suit provision] is a waiver of sovereign immunity, it is to be ‘construed strictly’ in favor of the

EPA.” (quoting U.S. Dep’t of Energy v. Ohio, 503 U.S. 607, 615 (1992)); Sierra Club v. EPA,

475 F. Supp. 2d 29, 31 (D.D.C. 2007) (“The citizen-suit provision of the [Clean Water Act]

provides a limited waiver of sovereign immunity”).

          In a nondiscretionary duty suit under the CWA, the Court lacks subject matter

jurisdiction if the plaintiff cannot show that EPA’s “challenged course of action violates a

nondiscretionary duty imposed . . . by the terms of the Act.” Monongahela Power Co. v. Reilly,

980 F.2d 272, 276 (4th Cir. 1992); see Sierra Club v. Thomas, 828 F.2d 783, 788 (D.C. Cir.

1987) (finding that where statute does not impose a nondiscretionary duty, the court lacks

jurisdiction). A statute imposes “‘a nondiscretionary duty . . . only when [its] provision[s]


                                                   13
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 14 of 32



set . . . bright-line, date-specific deadlines for specified action.’” Defenders of Wildlife v.

Jackson, 284 F.R.D. 1, 4 (D.D.C. 2012) (quoting Raymond Proffitt Found. v. EPA, 930

F. Supp. 1088, 1098 (E.D. Pa. 1996)); Natural Resources Defense Council, Inc. v. Fox, 30

F. Supp. 2d 369, 377 (S.D.N.Y. 1998) (finding that, because the CWA did not provide any

particular date by which EPA had to intervene, the agency had “at least some discretion” to take

action). In addition, the Court’s jurisdiction is limited to “a narrowly-defined class of situations

in which the Administrator failed to perform a mandatory function,” Kennecott Copper Corp. v.

Costle, 572 F.2d 1349, 1355 (9th Cir. 1978), or “purely ministerial acts.” Environmental Defense

Fund v. Thomas, 870 F.2d 892, 899 (2d Cir. 1989).

      Here, Plaintiffs contend that CWA section 117(g) creates the requisite nondiscretionary

duty. As stated above, section 117(g) provides:

      The [EPA] Administrator, in coordination with other members of the Chesapeake
      Executive Council, shall ensure that management plans are developed and implementation
      is begun by signatories to the Chesapeake Bay Agreement to achieve and maintain
      [various goals of the Agreement].

33 U.S.C. § 1267(g)(1).

        Section 117(g) does not create a nondiscretionary duty because it (1) imposes no date-

certain deadline and (2) is not a discrete duty about which the agency has no discretion.

Moreover, Plaintiffs cannot import a nondiscretionary duty from the Bay Agreement where none

is imposed by section 117(g). Accordingly, Plaintiffs cannot fit their claims within the bounds of

the CWA’s citizen-suit provision. The Court should therefore dismiss Count I of each

Complaint.




                                                  14
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 15 of 32




               1. Section 117(g) does not impose a “nondiscretionary duty” because it
                  contains no date-certain deadline

       Section 117(g) does not set a date-certain deadline for EPA to take any action. It cannot,

therefore, give rise to a nondiscretionary duty within the scope of the CWA’s citizen suit

provision. See Defenders of Wildlife, 284 F.R.D. at 4. It is well established in the D.C. Circuit

that “[i]n order to impose a clear-cut nondiscretionary duty, . . . a duty of timeliness must

categorically mandate that all specified action be taken by a date-certain deadline.” Sierra Club

v. Thomas, 828 F.2d 783, 791 (D.C. Cir. 1987) (emphasis in original). 7 “In such circumstances,”

the court continued, “the only question for the district court to answer is whether the agency

failed to comply with that deadline.” Id. (internal quotation omitted); see also American Lung

Ass'n v. Reilly, 962 F.2d 258, 263 (2d Cir. 1992); Maine v. Thomas, 874 F.2d 883, 888 (1st Cir.

1989). The necessary deadline must be clearly set out in the statutory text; “it is highly

improbable that a deadline will ever be nondiscretionary, i.e. clear-cut, if it exists only by reason

of an inference drawn from the overall statutory framework.” Sierra Club v. Wheeler, 330 F.

Supp. 3d 407, 417 (D.D.C. 2018) (quoting Sierra Club, 828 F.2d at 791).

       Here, Plaintiffs have not and cannot identify a date-certain deadline for EPA to perform

any act. Section 117(g) contains no deadlines whatsoever, and thus cannot create a



7 Sierra Club involved a claim under the citizen-suit provision of the Clean Air Act, which
contains essentially the same language as CWA’s citizen-suit provision. Compare 42 U.S.C.
§ 7604(a)(2) (allowing Clean Air Act citizen suit “against the Administrator where there is
alleged a failure of the Administrator to perform any act or duty under this chapter which is not
discretionary with the Administrator”), with 33 U.S.C. § 1365(a)(2) (allowing Clean Water Act
citizen suit “against the Administrator where there is alleged a failure of the Administrator to
perform any act or duty under this chapter which is not discretionary with the Administrator”).
See Nat. Res. Def. Council, Inc. v. Train, 510 F.2d 692, 699 (D.C. Cir. 1974) (“The citizen suits
provision of section 505 [of the Clean Water Act] was explicitly ‘modeled on the provision
enacted in the Clean Air Amendments of 1970.’”); City of Dover v. EPA, 956 F. Supp. 2d 272,
281 n.4 (D.D.C. 2013) (analyzing Clean Water Act citizen-suit provision with reference to
“nearly identical” Clean Air Act citizen-suit provision).

                                                 15
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 16 of 32



nondiscretionary duty to “ensure that management plans are developed and implementation is

begun,” let alone a nondiscretionary duty to achieve the goals of the Chesapeake Bay

Agreement.

       Plaintiffs hint that the Bay Agreement might supply the dates necessary for a

nondiscretionary duty claim. See CBF Compl. ¶¶ 109–10, 113. But there is no deadline under the

Agreement or otherwise applicable to any specific EPA action. Regardless, any deadlines

contained in the Agreement itself cannot be read back into the Act to create a duty that does not

exist on the face of the statute. Imputing such a duty would be as impermissible as imputing a

deadline “by reason of an inference drawn from the overall statutory framework.” Id. (quoting

Sierra Club, 828 F.2d at 791). Absent a date-certain deadline, there is no nondiscretionary duty.

Consequently, Plaintiffs’ claims must be dismissed.

               2. EPA’s responsibility to “ensure” that the Bay Agreement states develop
                  and implement management plans is not a ministerial action.

       Beyond the lack of a date-certain deadline, section 117(g) does not require a discrete

action about which the EPA has no discretion. Section 117(g) states that EPA “in coordination

with other members of the Chesapeake Executive Council, shall ensure that management plans

are developed and implementation is begun” to achieve and maintain various goals of the

Chesapeake Bay Agreement. 33 U.S.C. § 1267(g). The responsibility to “ensure” that the Bay

States are developing and implementing appropriate plans is a far cry from the “purely

ministerial acts” that may be compelled in a nondiscretionary duty suit. Environmental Defense

Fund, 870 F.2d at 899.

       As this Court has recognized, the mere presence of the word “shall” is not sufficient to

create a nondiscretionary duty that can be enforced via an identical citizen-suit provision in the




                                                 16
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 17 of 32



Endangered Species Act. 8 See California Native Plant Society v. Norton, No. 03-1540, 2005 WL

768444, at *9 (D.D.C. Mar. 24, 2005). The statute at issue in California Native Plant Society

provided that the United States Fish and Wildlife Service (“Service”) “shall implement . . . a

system to monitor effectively” certain species. Id. The plaintiffs alleged that the Service had

violated a nondiscretionary duty by failing to implement an effective monitoring system. Id. The

court rejected this argument:

       Citizen suit provisions such as this one are quite narrow, allowing only for suits to force
       agencies to take purely ministerial actions, such as following mandatory deadlines. The
       question is whether the “shall implement” language of the statute permits the invocation
       of the citizen suit provision. The word “shall” of course connotes a statutory command,
       but the word “effectively” renders discretionary the details of how the command is
       executed. The ESA’s citizen suit provisions are therefore inapplicable, and the third count
       of the complaint states a claim as to which relief cannot be granted.

Id. (citation omitted, emphasis added); see also Norton v. Southern Utah Wilderness Alliance

(“SUWA”), 542 U.S. 55, 65–67 (2004) (holding that a statute requiring Bureau of Land

Management to “manage” public lands “in a manner so as not to impair the suitability of such

areas for preservation as wilderness” was not an action that could be compelled under the APA);

New York Public Interest Research Group v. Whitman, 214 F. Supp. 2d 1, 3 (D.D.C. 2002)

(under citizen-suit provision, the court “‘has jurisdiction . . . to compel [EPA] to perform purely

ministerial acts, not to order [EPA] to make particular judgmental decisions’”) (quoting

Environmental Defense Fund, 870 F.2d at 899 (emphasis added)). The acts that Plaintiffs seek to

compel in this case are far from “ministerial.” Section 117(g)’s direction—that EPA “shall




8 Compare 16 U.S.C. § 1540(g) (allowing Endangered Species Act citizen suit “against the
Secretary where there is alleged a failure of the Secretary to perform any act or duty under
section 1533 of this title which is not discretionary with the Secretary”), with 33 U.S.C.
§ 1365(a)(2) (allowing Clean Water Act citizen suit “against the Administrator where there is
alleged a failure of the Administrator to perform any act or duty under this chapter which is not
discretionary with the Administrator”).

                                                17
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 18 of 32



ensure that management plans are developed and implementation is begun” to achieve various

goals—necessarily involves broad discretion. 33 U.S.C. § 1267(g). While the use of the word

“shall” in section 107(g) “of course connotes a statutory command,” 2005 WL 768444, at *9, its

lack of any discrete, ministerial action “renders discretionary the details of how the command is

executed.” Id.

       Had Congress wished to impose on EPA a nondiscretionary duty in section 117(g), it

knew how to do so. Elsewhere in the CWA, Congress requires EPA to review and either approve

or disapprove state-adopted water quality standards within a specified time-frame. 33 U.S.C.

§ 1313(c)(3). And if a state does not set water quality standards—or if EPA determines that a

state’s standards do not meet the requirements of the CWA—EPA must promulgate the water

quality standards for the state. Id. § 1313(b), (c)(3)–(4). Likewise, the CWA requires EPA to

approve or disapprove state-submitted impaired waters list and TMDLs within thirty days. Id.

§ 1313(d)(2). In section 117(g), Congress imposed no such enforceable, nondiscretionary

requirements on EPA.

                 3. Plaintiffs cannot import a nondiscretionary duty from the Agreement
                    where none is imposed by statute.

       Perhaps recognizing that section 117(g) imposes no nondiscretionary duty, the

Chesapeake Bay Foundation Plaintiffs allege that EPA’s duties are not limited by the face of

section 117(g). Plaintiffs allege that EPA’s obligation is not merely to ensure that “plans are

developed and implementation is begun” to achieve the goals of the Agreement; it is, instead, to

ensure that those goals are actually achieved. See CBF Compl. ¶ 111 (alleging that certain goals

of the Chesapeake Bay Agreement “are the goals Section 117 requires the Administrator to

achieve”) (emphasis added); CBF Compl. ¶¶ 112, 115 (alleging that both section 117(g) and the




                                                18
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 19 of 32



Chesapeake Bay Agreement impose enforceable duties on the EPA); compare 33 U.S.C.

§ 1267(g)(1).

       Plaintiffs’ theory is that:

       ·        The Chesapeake Bay Agreement contains a number of goals, including a water-
                quality goal. See CBF Compl. ¶¶ 109–113.
       ·        Section 117(g) allegedly requires EPA to take “specific steps” to achieve these
                goals. Id. ¶ 101.
        ·       This means that EPA has a nondiscretionary duty to ensure that the goals are, in
                fact, achieved. See id. ¶¶ 105, 111–12, 115.
       ·        The relevant goals have not been, or will not be, achieved. See id. ¶ 89
       ·        EPA has therefore failed to perform a nondiscretionary duty. See id. ¶¶ 114–15.

       Plaintiffs cannot bootstrap an actionable nondiscretionary duty into existence in this

fashion. See Rushing v. Leavitt, No. 03-1969, 2005 WL 555415, at *5 (D.D.C. Mar. 7, 2005)

(court can only order EPA to take nondiscretionary actions required by the statute itself). To

support their theory that Congress required EPA to ensure that the goals of the Bay Agreements

are actually achieved, not merely that signatories develop and begin implementing plans aimed at

achieving those goals, CBF Compl. ¶ 111, Plaintiffs cite to the Congressional findings

accompanying the passage of section 117(g), in which Congress stated that one of the purposes

of that section is “to achieve the goals established in the Chesapeake Bay Agreement.” See id.

¶ 114 (citing 114 Stat. at 1967). The location of this statement, however, undercuts rather than

supports Plaintiffs’ claims. It demonstrates that Congress contemplated that the goals of the

Chesapeake Bay Agreement would be achieved—but nonetheless opted not to write a statute that

requires EPA to take specific, discrete acts to do so. 9 Further, the legislative history of section


9 Given the complexity of the environmental problems facing the Bay, and the multi-state and
multi-agency effort required to address them, it is hardly surprising that Congress did not choose
to burden EPA with a nondiscretionary obligation to ensure the goals of the Agreement are
achieved. The Agreement itself contemplates that achievement of the goals contained in the
Agreement will require efforts by all of the signatories. See Chesapeake Bay Watershed


                                                  19
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 20 of 32



117(g) indicates that Congress intended EPA to fulfill its role under 117(g) via implementation

of the grants program Congress provided in section 117(e): “The Committee expects EPA to

meet the requirements of this paragraph through the award of implementation grants under

subsection (e).” 10

        In sum, Plaintiffs have failed to establish the existence of any nondiscretionary duty that

might enable them to invoke the CWA’s citizen-suit provision. Count I of Plaintiffs’ complaints

must therefore be dismissed for lack of subject matter jurisdiction and for failure to state a claim

for which relief may be granted. See Rushing, 2005 WL 555415, at *11 (dismissing complaint

for lack of jurisdiction and for failure to state a claim for which relief may be granted where

plaintiff had failed to identify mandatory duty).

        B. EPA’s alleged “approval” of New York and Pennsylvania’s Phase III WIPs is
           not a final agency action reviewable under section 706(2) of the APA.

        Plaintiffs’ second claim is similarly unavailing. Both the State and CBF Plaintiffs allege

that EPA “approved” Pennsylvania and New York’s Phase III WIPs, and that “approval” must

be set aside as arbitrary or capricious under section 706(2) of the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(2). See State Compl. ¶ 93; CBF Compl. ¶ 118. EPA’s evaluation of the

Phase III WIPs, incorporated by reference into the complaints, does not purport to be an

“approval” of those plans—indeed, each expressly states that “EPA does not approve or

disapprove a WIP.” See e.g., Eval. of PA Phase III WIP at 3. Neither the CWA, the Bay TMDL,

nor the accountability framework to implement the Bay Agreement establishes or requires an



Agreement (Ex. A) at 1 (“The signatories to this voluntary Agreement commit to achieving the
restoration and protection of the Chesapeake Bay watershed and its living resources.”).
10See H.R. Rep. No. 106-550, at 3 (2000), Committee on Transportation and Infrastructure on
the Chesapeake Bay Restoration Act of 1999, submitted by Rep. Shuster (Mar. 29, 2000) at p. 3.


                                                    20
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 21 of 32



EPA WIP “approval” process. Nevertheless, Plaintiffs appear to infer “approval” from EPA’s

evaluation of New York and Pennsylvania’s Phase III WIPs because the Agency suggested ways

that the states could adjust their efforts to meet their state planning goals and did not impose

federal backstops. See State Compl. ¶ 53; CBF Compl. ¶ 119.

       Plaintiffs’ inference is insufficient to state a claim for relief under APA section 706(2).

The APA limits judicial review to “final agency action for which there is no other adequate

remedy in a court.” 5 U.S.C. § 704; see SUWA, 542 U.S. at 61–62. Because the absence of “final

agency action” in an APA suit results in a failure to state a claim, see Center for Auto. Safety v.

NHTSA, 452 F.3d 798, 811 (D.C. Cir. 2006), the existence of finality is a “threshold question[]”

that determines whether judicial review is available, Fund for Animals, Inc. v. U.S. Bureau of

Land Mgmt., 460 F.3d 13, 18 (D.C. Cir. 2006). The court must find both that the action

challenged is an “agency action” as defined in the APA, and that the action is “final.” See Lujan

v. National Wildlife Federation, 497 U.S. 871, 882 (1990).

       EPA’s evaluation of New York and Pennsylvania’s Phase III WIPs is neither “agency

action” nor a “final” agency action. First, it is not “agency action,” as defined by the APA, 5

U.S.C. § 551(13), because the evaluations are planning and advisory documents without legal

effect: they do not change the legal obligations of EPA, the states, or regulated entities within the

states. Second, the evaluations are not final agency action under 5 U.S.C. § 704 because they do

not have legal consequences and because they are not a “consummation” of any EPA

decisionmaking process. Given the iterative nature of the states’ ongoing planning and

implementation of the Bay Agreement’s goals—and the fact that the states’ implementation of

the actions set out in their WIPs are completely within the states’ purview—EPA’s evaluation of

the Phase III WIPs is not its final say on whether those goals will be achieved or maintained.



                                                 21
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 22 of 32



EPA’s evaluations are to inform the Bay Agreement states (and the public) as to their progress

and the strengths and shortcomings of their plans. Indeed, both states have committed to revising

their WIPs in light of EPA’s recommendations. Accordingly, EPA’s evaluation and its alleged

failure to impose, therein, federal backstop measures is not final for purposes of judicial review.

                1. EPA’s evaluation of the Phase III WIPs is not an “agency action” under
                   the APA.

        Plaintiffs’ APA claims fail for lack of the fundamental prerequisite for judicial review

under the APA: a “legal wrong because of agency action.” 5 U.S.C. § 702. Plaintiffs allege that

EPA’s “approval” of New York and Pennsylvania’s Phase III WIPs is an “agency action” subject

to review. See States Compl. ¶ 53; CBF Compl. ¶¶ 90, 120. More precisely, Plaintiffs allege that

because EPA recommended ways that New York and Pennsylvania could enhance their

pollutant-reduction response to meet the Bay Agreement’s 2025 goals without imposing, at this

time, federal backstop measures, that inaction constitutes “approval.” It does not.

        The APA defines “agency action” to mean “the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13).

Each of those terms—rule, order, license, sanction, relief—is separately defined in the statute.

See id. § 551(4), (6), (8), (10), and (11). Although the D.C. Circuit has found that the term

“agency action” “undoubtedly has a broad sweep,” it has also recognized it “is not so all-

encompassing as to authorize [courts] to exercise ‘judicial review [over] everything done by an

administrative agency.’” Independent Equipment Dealers Ass’n v. EPA, 372 F.3d 420, 427 (D.C.

Cir. 2004) (quoting Hearst Radio, Inc. v. FCC, 167 F.2d 225, 227 (D.C. Cir. 1948)). Indeed, the

Supreme Court has stated that “agency actions” are only “circumscribed, discrete agency

actions,” not general deficiencies in compliance or program administration. SUWA, 542 U.S. at

62, 66, 68.


                                                  22
        Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 23 of 32



        In that vein, the D.C. Circuit has found agency acts do not amount to APA “agency

actions” where they do not effect a change in law or have a binding, legal effect either on the

agency or regulated parties. For instance, the D.C. Circuit has held that courts lack authority to

review claims where “an agency merely expresses its view of what the law requires of a party,

even if that view is adverse to the party.” AT&T v. EEOC, 270 F.3d 973, 975 (D.C. Cir. 2001).

Similarly, in Independent Equipment Dealers Association, the D.C. Circuit found that a letter

restating the agency’s longstanding interpretation of its regulations was not a reviewable “agency

action” because it was “purely informational in nature.” 372 F.3d at 427. Because the letter did

not change the regulatory regime and “imposed no obligations and denied no relief,” the Court

held it was not “agency action.” Id.

        The D.C. Circuit has also dismissed challenges to proposals and planning that are

precursors to more discrete, legally significant actions for lack of reviewable “agency action.” In

Fund for Animals, Inc. v. U.S. Bureau of Land Management, the court held that the Bureau’s

“strategy,” for addressing overpopulation in the federally managed wild horse and burro

population, embodied in a budget request to Congress, was not a reviewable “agency action

because it did not “implement, interpret, or prescribe” “law or policy.” 460 F.3d at 20. “The most

that can be said” about the request “is that it outlines the goals and methods of an administrative

program,” and “[a]lthough the ‘strategy’ likely guides this process, it does not carry the legal

significance [plaintiff] assigns to it.” Id. at 22.

        The alleged “action” challenged here is akin to those agency acts that courts have

concluded are not “agency action” under the APA. On their face, EPA’s evaluations of the Phase

III WIPs evince no approval or other agency act with legal consequences. They are, as their titles

suggest, “evaluations.” Indeed, they expressly state that “EPA does not approve or disapprove a



                                                      23
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 24 of 32



WIP,” but rather “provides [its] assessment for the benefit of the [Chesapeake Bay Program]

jurisdictions, and, as appropriate, may provide additional recommendations for strengthening the

WIP or its components.” See e.g., Eval. of PA Phase III WIP at 3. The evaluations, which

recommended measures the states could undertake, are better characterized as advisory or

planning documents, rather than actions with legal effects.

       For instance, EPA’s evaluation of New York’s WIP states that while the WIP meets

planning targets in some respects, New York’s plan “falls short” of its nitrogen planning target.

Eval. of NY Phase III WIP at 1. The evaluation then recommends ways that New York could

strengthen its practices and programs to meet that planning target. Id. at 1, 4–5, 8. Similarly,

EPA’s evaluation of Pennsylvania’s Phase III WIP notes that “Pennsylvania’s current planned

efforts do not achieve the nitrogen Phase III WIP planning target” and recommends actions

Pennsylvania can take to change that. Eval. of PA Phase III WIP at 1, 4, 5–7. In both evaluations,

EPA states that it “stands ready to assist in that development in any way possible.” Id. at 1; Eval.

of NY Phase III WIP at 1.

       These evaluations are consistent with EPA’s role in the WIP process under the

accountability framework: to evaluate states’ plans and provide guidance to assist states in their

TMDL and Bay Agreement implementation efforts. EPA is there to “improve” each state’s

“accountability to the [Chesapeake Bay Program] partnership.” Eval. of PA Phase III WIP at 5

(emphasis added). Neither the TMDL nor the accountability framework requires an EPA

approval or disapproval of the Phase III WIPs. See Bay TMDL at 1-16 (“While the

accountability framework informs the TMDL, section 303(d) does not require that EPA

‘approve’ the framework per se, or the states’ WIPs that constitute part of that framework.”).

Rather, “EPA’s commitment to take appropriate action” as a part of that framework identifies



                                                 24
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 25 of 32



EPA’s discretionary authorities to take certain actions including a “list of potential actions EPA

may take.” Id. at 7-12 (emphasis added). In short, there is no statutory, regulatory, or other

requirement that EPA approve WIPs—and Plaintiffs identify none.

       Nor does section 117(g) of the CWA require EPA’s approval of the states’ Chesapeake

Bay “management plans.” 11 That is in stark contrast to, for instance, the provisions of the CWA

that expressly require EPA to act on state water quality standards, impaired waters lists, or

TMDLs. See 33 U.S.C. § 1313(c) (providing that states’ water quality standards “shall be

submitted to” EPA, and that EPA must notify the state within 90 days if it disapproves the

standard, and issue an alternative standard if the state does not make adequate changes to the

deficient standard); id. § 1313(d)(2) (providing that EPA “shall either approve or disapprove” of

impaired waters lists or TMDLs “not later than thirty days after the date of submission”). Given

that Congress has demonstrated that it knows how to create a mandatory, legally significant

approval process in these other contexts, it would be inappropriate to infer one from section

117(g)’s language. See Leatherman v. Tarrant County Narcotics Intelligence & Coordination

Unit, 507 U.S. 163, 168 (1993) (“Expressio unius est exclusion alterius.”).

        EPA’s evaluation also has no legal effect on the WIPs. It does not change the WIPs’ legal

status, force, or effect. It does not change EPA’s, the states’, or third parties’ obligations or

rights. See, e.g., Eval. of PA Phase III WIP at 4 n.2 (“This Evaluation is not a final agency

action, and does not create any right, responsibility, or benefit, substantive or procedural,

enforceable by law or equity.”). It does not alter the regulatory obligations of sources ultimately




11Although the WIPs are a creature of the accountability framework, EPA interprets the phrase
“management plans” in CWA section 117(g) to include the WIPs. Bay TMDL at 1-16.

                                                  25
          Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 26 of 32



regulated under the CWA or state water quality programs. And Plaintiffs have not alleged—and

cannot show—otherwise.

          The fact that EPA has, in the past, announced that it could take federal backstop measures

in its evaluation of WIPs—or actually did take such measures after its evaluation—does not

change the character of the evaluations at issue here. Although the accountability framework

envisions that EPA has discretion to take federal backstop measures, it does not require EPA to

take such action. To the extent Plaintiffs ask the Court to compel agency action, see CBF Compl.

at 36 (requesting that the Court “[o]rder the Defendants to take appropriate actions to ensure that

Pennsylvania’s and New York’s Phase III WIPs will achieve and maintain the nutrient reduction

and water quality goals of the Chesapeake Bay Agreement and the Bay TMDL); States Compl. at

24 (substantially the same), they must make a claim under APA section 706(1), not 706(2).

Plaintiffs, however, have not alleged, as needed to state a claim under section 706(1), that EPA

has failed to take some “discrete” action it is “required” to take, SUWA, 542 U.S. at 64. There is

no required action to compel. As discussed supra, the so-called EPA backstop measures are

entirely discretionary. If Plaintiffs believe that New York and Pennsylvania are not upholding the

Bay Agreement, they can appeal to those states directly or petition EPA to take direct federal

action.

          Without any legal effect or other hallmarks of “agency action,” EPA’s evaluation of the

Phase III WIPs is not reviewable under the APA. The Court should dismiss Plaintiffs’ APA

claims.

                 2. The evaluation of New York and Pennsylvania’s Phase III WIPs is not
                    “final” agency action.

          Even if EPA’s evaluation of the Phase III WIPs is considered an “agency action,” it is not

a “final” agency action under APA section 704, 5 U.S.C. § 704. The Supreme Court has


                                                  26
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 27 of 32



explained that two conditions must be satisfied for agency action to be “final.” “First, the action

must mark the ‘consummation’ of the agency’s decisionmaking process” and “must not be of a

merely tentative or interlocutory nature.” Bennett v. Spear, 520 U.S. 154, 177–78 (1997)

(citation omitted). Second, the agency action “must be one by which ‘rights or obligations have

been determined,’ or from which ‘legal consequences will flow.’” Id. at 178 (citation omitted);

see also Reliable Automatic Sprinkler Co., Inc. v. Consumer Product Safety Commission, 324

F.3d 726, 731 (D.C. Cir. 2003). Plaintiffs’ APA claims fail in both respects.

       Most fundamentally, as discussed above, EPA’s evaluation of New York’s and

Pennsylvania’s Phase III WIPs does not “determine” any “rights or obligations” and does not

otherwise have legal consequences. See supra Part III.B.1. It does not have “binding effects on

private parties or on the agency.” General Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir.

2004). It does not compel any party or regulated entity to do anything, nor prevent them from

acting. See Reliable Automatic Sprinkler Co., 324 F.3d at 732 (finding no final agency action

where “there has been no order compelling [the regulated entity] to do anything.”). It did not

change anyone’s legal obligations. Nat’l Ass’n of Home Builders v. Norton, 415 F.3d 8, 15 (D.C.

Cir. 2005). Indeed, each evaluation expressly stated that it “is not a final agency action, and does

not create any right, responsibility, or benefit, substantive or procedural, enforceable by law or

equity.” See e.g., Eval. of PA Phase III WIP at 4 n.2; see Nat’l Ass’n of Home Builders, 415 F.3d

at 14 (an agency’s characterization of its own action “is entitled to respect in a finality analysis”).

Accordingly, there is no final action for the purpose of judicial review.

       In addition, the evaluations do not mark the consummation of EPA’s decisionmaking

process with respect to the Phase III WIPs or the states’ commitment to meeting the Bay TMDL

goals by 2025. As discussed above, there is no real “decisionmaking process” to consummate:



                                                  27
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 28 of 32



EPA does not “approve” WIPs; its evaluations of WIPs and milestones are intended to provide

the Partnership and the larger public a clear accounting of progress made by a jurisdiction with

respect to the commitment to meet the Partnership’s goals including the target loads. EPA’s

evaluation of the WIPs also does not consummate any decisionmaking process with respect to

whether the states will achieve and maintain the Bay Agreement’s goals. In the Chesapeake Bay,

the Partnership makes the final decisions collectively and voluntarily. Through the decades, the

Partnership has refined its goals and timelines to achieve those goals. EPA continues to

coordinate and provide a clear accounting of progress as well as technical assistance to each of

the Bay States so that they may implement those collective goals. In addition, the structure of the

accountability framework for meeting those goals includes two-year milestones, which are meant

to be the states’ way to provide detail as to how they would implement their WIPs in two-year

increments. Those milestones can change the levels of implementation a state chooses to

accomplish.

       Consistent with EPA’s role in that process, each of the challenged evaluations state

EPA’s ongoing commitment to assist the states in developing revised plans or two-year

milestones that will fully address the states’ Bay restoration commitments. Eval. of PA Phase III

WIP at 1; Eval. of NY Phase III WIP at 1. EPA stated that it “plans to continue to commit staff,

contractual, and funding resources to support the implementation” of the WIPs “and future two-

year milestones.” Eval. of PA Phase III WIP at 4; Eval. of NY Phase III WIP at 3.

       These statements do not indicate a conclusive agency determination. Rather, they reflect

the fact that developing, executing, and overseeing implementation strategies under the TMDL

and the Bay Agreement is an ongoing, iterative process. EPA’s evaluation of the WIPs is not the

final word on these states’ continuing work toward meeting the Bay restoration goals; it serves as



                                                28
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 29 of 32



a guide for the states to adjust and enhance that work. See Chemical Manufacturers Ass’n v.

EPA, 26 F. Supp. 2d 180, 183–85 (D.D.C. 1998) (agency policy was not consummation of

decision-making process because it merely served as a guide to future proceedings). In

determining finality, “the relevant question is not whether the action concludes a decisionmaking

process—such as what a policy published in the Federal Register is to contain—but whether the

action concludes the decisionmaking process—that is, a broader process that impacts individual

parties and their rights and obligations.” Id. at 183 n.2 (emphasis in original). The broader

process contemplated by section 117(g) here is EPA’s general oversight of the states’ ongoing

implementation of measures to meet the Bay TMDL’s 2025 restoration goals. EPA’s evaluation

of the Phase III WIPs does not purport to close the book on those measures.

       Indeed, both New York and Pennsylvania have committed to revise their Phase III WIPs

to close the gap between the reductions provided for in their plans and those needed to meet the

TMDL’s goals. New York has shared a draft amended Phase III WIP with EPA that aims to do

just that. EPA will evaluate the amended WIP as the accountability framework envisions.

Similarly, in its Phase III WIP, Pennsylvania committed to a process to revisit and revise its WIP

to put in place the controls necessary to achieve the 2025 phosphorus and nitrogen targets

through its two year milestone process and by completing the remaining County Action Plans.

Consistent with that commitment, in its 2020–2021 two-year milestone document, Pennsylvania

has committed to finalizing County Action Plans by the end of 2021 that would ensure it meets

the Bay Agreement’s 2025 targets. Eval. of PA’s 2018–2019 and 2020–2021 Milestones. EPA’s

evaluation of Pennsylvania’s milestones recognizes the state’s commitment “to amend the Phase

III WIP by December 2021, to incorporate the remaining County Action Plans (CAPs) to ensure

Pennsylvania closes the 9.8 million-pound nitrogen gap to meet the 2025 targets.” Id. Both New



                                                 29
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 30 of 32



York and Pennsylvania’s planned WIP revisions will be completed well before the Bay

Agreement’s 2025 target.

       In sum, EPA’s evaluation of the Phase III WIPs is not a final agency action and is

therefore not subject to judicial review. The Court should dismiss Plaintiffs’ APA claims.

IV.    CONCLUSION

       For the reasons set forth above, EPA respectfully requests that the Court dismiss the

complaints.



DATED: November 20, 2020.



                                                    /s/ Sarah A. Buckley
                                                    SARAH A. BUCKLEY
                                                    ELLIOT HIGGINS
                                                    Trial Attorneys
                                                    Environmental Defense Section
                                                    P.O. Box 7611 Washington, D.C. 20044
                                                    (202) 616-7554 (Buckley)
                                                    (202) 598-0240 (Higgins)
                                                    202-305-8865 (Fax)
                                                    sarah.buckley@usdoj.gov
                                                    elliot.higgins@usdoj.gov


                                                    Counsel for Defendants



Of Counsel:

Alec Mullee
Attorney-Advisor
Office of General Counsel
U.S. Environmental Protection Agency
mullee.alexander@epa.gov
202-564-9616



                                               30
      Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 31 of 32



Kim Kramer
Assistant Regional Counsel
Office of Regional Counsel
U.S. Environmental Protection Agency
kramer.kim@epa.gov
212-637-3238

Christopher A. Day
Senior Assistant Regional Counsel
Office of Regional Counsel
U.S. Environmental Protection Agency
day.christopher@epa.gov
215-814-2481

Kelly Gable
Senior Assistant Regional Counsel
Office of Regional Counsel
U.S. Environmental Protection Agency
gable.kelly@epa.gov
215-814-2471




                                       31
       Case 1:20-cv-02529-CJN Document 16-1 Filed 11/20/20 Page 32 of 32




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                                   /s/ Sarah A. Buckley
                                                   SARAH A. BUCKLEY




                                              32
